TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00758-CR


                                Ex parte Jordan Graham Bice


            FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
     NO. 18-0202-C, THE HONORABLE DAVID GLICKLER, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on January 7, 2019. On counsel’s

motions, the time for filing was extended to March 7, 2019. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than April 8, 2019. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on March 8, 2019.



Before Justices Goodwin, Baker, and Triana

Do Not Publish